DETAILED ACTION
	This is in response to the amendment filed on November 16th 2021.

Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 11/16/21, with respect to the rejection(s) of claim(s) 1, 4 and 8 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lee et al. US 2014/0155123 A1.

Claim Objections
Claim 1 is objected to because of the following informalities:  the amendment recites “the finger touch” before reciting “a finger touch”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 22-23 recite the limitation "the visual cue".  There is insufficient antecedent basis for this limitation in the claim because claim 21 does not recite “a visual cue”.  So it is unclear what this term is referring to.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. US 2014/0155123 A1.

Regarding claim 1, Lee explicitly discloses: A method implemented on a mobile device having a touch screen display for providing … instant messages communicated in an instant messaging system (mobile device with touch screen - abstract, Fig. 1, paragraph 46, device supports instant messaging – paragraphs 44-45);
receiving an instant message via the instant messaging system from a remote user (receive IM from another mobile device – paragraph 45);
displaying a dummy message on the touch screen display of the mobile device, wherein the dummy message is a notification message that has a visual cue for inviting the finger touch (display notification regarding IM that invites the user to touch the display – paragraph 128, Fig. 16);

upon receiving the finger touch, replacing the dummy message with the instant message on the touch screen display (display full message in response to touch input – paragraph 128, Fig. 16).
Lee further discloses sending a confirmation signal to the remote user via the instant messaging system to indicate that the local user has read the message by teaching sending a reply to the message (paragraphs 62 and Figs 16-17).  Replying to the remote user is equivalent to a confirmation signal that the user has read the message.

Although Lee substantially discloses the claimed subject matter, it differs in that it does not explicitly teach receiving the finger touch “on the dummy message”.  As explained above, Fig. 16 shows a “dummy message” being a portion of the instant message (item 1603, section 30).  Lee explains displaying options to a user (items 91-94) and receiving the finger touch on this portion of the display as opposed to “on the dummy message”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the finger touch to the “dummy message” as recited by the claim for the purpose of responding to the message.  It is very well-known in the art to click on a notification to receive more information.  Thus, this is merely the combination of a well-known technique according to its established function in order to yield a predictable result.

	Regarding claim 2, Lee discloses the visual cue comprises words (Fig. 16).

	Regarding claim 3, Lee discloses the visual cue comprises an image (Fig. 16).

	Regarding claim 4, it is a method claim that corresponds to the method of claim 1 but instead of the dummy message being a notification message that has a visual cue, claim 4 requires the dummy message to be “a redacted version of the instant message”.  This feature is also explicitly disclosed by Lee since Lee teaches displaying a notification containing a redacted message (see Fig. 16).  The remainder of the claim is rejected for the same reasons as claim 1.

	Regarding claim 5, Lee discloses the instant message is a text message and the redacted version of the instant message reveals only a predetermined [portion] of the text message (display redacted message – see Fig. 16; the portion of the text message revealed is predetermined by the display screen size in combination with the font size setting).  Lee does not explicitly disclose a predetermined number of words but it does teach using “a predetermined size” – see claim 3.  It would have been obvious to transform the predetermined size and location taught by Lee into a predetermined number of words before the effective filing date of the claimed invention.  One of ordinary skill in the art would have appreciated that a user could select a number of words to be displayed based on their preference.

	Regarding claim 8, Lee discloses the finger touch is a finger tap on the touch screen display (touch gesture is a “finger tap” – paragraphs 44, 53).



	Regarding claims 22-23, Lee discloses the visual cue comprises an image and words (Fig. 16).

	Regarding claim 25, Lee discloses the finger touch is a finger tap on the touch screen display (touch gesture is a “finger tap” – paragraphs 44, 53).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Sakagami US 2005/0057689 A1.

	Regarding claim 6, Lee teaches the instant message as discussed above.  Lee does not explicitly disclose an instant message that contains an image.  But it does teach the messaging display technique applies to “text message, instant message, email or the like” (paragraph 128).  One of ordinary skill in the art would understand that an instant message, email or the like could include an image or a picture.  Thus, this is merely the combination of a known technique according to its established function in order to yield a predictable result.
Lee does not explicitly disclose the redacted version of the instant message comprises the image redacted by a black circle in the middle of the image but this is taught by Sakagami (paragraph 143, Fig. 10).
.

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Park et al. US 20170269800.

	Regarding claims 7 and 24, Lee does not explicitly disclose the dummy message is highlighted in a color that’s different from other message.  However, this is taught by Park (paragraph 237).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the highlighting taught by Park for the purpose of visually differentiating a message or notification.  Park teaches this is advantageous to the user (paragraph 238).

Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen et al. US 2016/0294737 A1.

	Regarding claims 9 and 26, Lee does not explicitly disclose removing the instant message from the touch screen display after a predetermined period of time has passed since receiving the finger touch but this is taught by Chen as displaying an instant message for a preconfigured amount of time such as three seconds (paragraphs 15, 32-33).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee with the display technique taught by Chen for the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Patel et al. US 2017/0237600 A1 discloses read receipts for instant messages (paragraph 162).
Wormald et al. US 2012/0173635 A1 discloses selecting presenting messages while redacting sensitive information (abstract, paragraph 24).
Klassen US 2008/0037722 A1 discloses an instant messaging system (abstract, Fig. 1) and teaches that read notifications are known in the art (paragraph 3). 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D RECEK whose telephone number is (571)270-1975. The examiner can normally be reached Flex M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D RECEK/Primary Examiner, Art Unit 2458                                                                                                                                                                                                        
(571) 270-1975